ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary and a supplementary petition for disciplinary action alleging that respondent Gregory Allen Carpenter has committed professional misconduct warranting public discipline, namely, neglecting four client matters, failing to adequately communicate with misrepresenting to a client the status of the matter, failing to maintain proper trust account books and records, improperly withdrawing from the representation of two clients in immigration matters, failing to appear pursuant to a subpoena served upon Mm, and failing to cooperate in the disciplinary investigation in violation of Minn.R.Prof. Conduct 1.3, 1.4, 1.15, 1.16(d), 3.2, 3.4(a) and (d), 4.1, 8.1(a)(3), 8.4(c) and 8.4(d), Lawyers Professional Responsibility Board Opinion No. 9, and Rule 25, Rules on Lawyers Professional Responsibility (RLPR). In addition, in the supplementary petition for disciplinary action the Director originally charged respondent with misappropriating a retainer paid to him by his client. The Director pursuant to stipulation filed with this Court, has withdrawn the allegations of misappropiation and neglect in one of the client matters.
Respondent admits his conduct has violated the Rules of Professional Conduct, waives his rights pursuant to Rule 14, RLPR, and has entered into a stipulation with the Director wherein they jointly recommend that the appropriate discipline is indefinite suspension with a minimum term of two years retroactive to November 1, 1999, and payment of $900 in costs and disbursements pursuant to Rule 24, RLPR.
This court has independently reviewed the file and approves the jointly-recommended disposition.
IT IS HEREBY ORDERED that respondent is indefinitely suspended for a minimum period of two years retroactive to November 1, 1999, and respondent shall pay $900 in costs and disbursements pursuant to Rule 24, RLPR.
BY THE COURT:
Alan C. Page
Associate Justice